DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6-8, & 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US 20170069682).
Regarding claim 1, Chen discloses that a light emitting device, comprising:
a substrate 30 (Fig. 3B);
a semiconductor stack 321, 322, 323 formed on the substrate 10 (Fig. 3B);
a first current blocking patterned structure 363 and a second current blocking patterned structure 363 formed on the semiconductor stack and separated from each other (Fig. 3B); and 
a plurality of electrodes 341, 381 & 362 formed on the semiconductor stack and electrically connected to the semiconductor stack; 
wherein the first current blocking patterned structure 363 is overlapped with one of the plurality of electrodes 362 and the second current blocking patterned structure (left portion of element 362)  is not overlapped with the plurality of electrodes 381 or 382 (Fig. 3C, on left).
Reclaim 2, Chen discloses that a trench (between LED device) on the substrate 30, wherein the semiconductor stack comprises a plurality of light-emitting units formed on the substrate and separated from each other by the trench, wherein the first current blocking patterned structure and the second current blocking patterned structure are formed on the trench, wherein the plurality of light-emitting units comprises a first light emitting unit and a second light emitting unit, and wherein the plurality of electrodes comprises a connection electrode electrically connected the first light emitting unit and the second light emitting unit (Fig. 3B).
Reclaim 3, Chen discloses that each of the first light emitting unit and the second light emitting unit comprises a first semiconductor layer 321, an active layer 322, a second semiconductor layer 323 sequentially stacked on the substrate 30, and wherein the connection electrode 341 is electrically connected the first semiconductor layer of the first light emitting unit and the second semiconductor layer of the second light emitting unit (Fig. 3B).
Reclaim 4, Chen discloses that the plurality of electrodes comprises a first extension electrode electrically connected to the first semiconductor layer of the first light emitting unit and a second extension electrode electrically connected to the second semiconductor layer of the second light emitting unit, and wherein the connection electrode connects the first extension electrode and the second extension electrode (Fig. 3B).
Reclaim 6, Chen discloses that the first current blocking patterned structure is formed between the first semiconductor layer of the first light emitting unit and the first extension electrode (Fig. 3B).
Reclaim 7, Chen discloses that the substrate comprises a top surface, wherein the top surface comprises a periphery region surrounding the semiconductor stack in a top view of the light emitting device, and wherein the first current blocking patterned structure and the second current blocking patterned structure are formed on the periphery region (Fig. 3B).
Reclaim 8, Chen discloses that the substrate comprises a first edge and a second edge opposite to the first edge, wherein each of the first edge and the second edge comprises a side wall, wherein each of the first current blocking patterned structure and the second current blocking patterned structure comprises a side wall, and wherein in a cross-sectional view of the light emitting device, the side wall of the first edge and the side wall of the first current blocking patterned structure are connected, and the side wall of the second edge and the side wall of the second current blocking patterned structure are connected (Fig. 3B).
Regarding claim 13, Chen discloses that a light emitting device, comprising: 
a substrate 30 comprising a top surface, a first edge, and a second edge opposite to the first edge;
a semiconductor stack 321, 322, 323 formed on the substrate;
a first current blocking patterned structure formed on the semiconductor stack; and
a first electrode 341 or 381  formed on the first current blocking patterned structure;
wherein the top surface comprises a periphery region surrounding the semiconductor stack in a top view of the light emitting device, and wherein the first current blocking patterned structure covers the periphery region partially (Fig. 3B).
Reclaim 14, Chen discloses that  the first edge comprises a side wall, wherein the first current blocking patterned structure comprises a side wall, and wherein in a cross-sectional view of the light emitting device, the side wall of the first edge and the side wall of the first current blocking patterned structure are connected (Fig. 3B).  
Reclaim 15, Chen discloses that a second current blocking patterned structure and a second electrode 362 formed on the second current blocking patterned structure, wherein the second current blocking patterned structure is formed on the second edge and covers the periphery region partially in the top view of the light emitting device (Fig. 3B).
Reclaim 16, Chen discloses that  a trench on the substrate, wherein the semiconductor stack comprises a plurality of light-emitting units formed on the substrate and separated from each other by the trench, wherein the plurality of light emitting units comprises a first light emitting unit and a second light emitting unit, wherein the first current blocking patterned structure is formed on the trench adjacent to the first edge, wherein each of the first light emitting unit and the second light emitting unit comprises a first semiconductor layer, an active layer, a second semiconductor layer sequentially stacked on the substrate, and wherein the first electrode is electrically connected the first semiconductor layer of the first light emitting unit and the second semiconductor layer of the second light emitting unit (Fig. 3B).
Reclaim 17, Chen discloses that a first extension electrode electrically connected to the first semiconductor layer of the first light emitting unit and a second extension electrode electrically connected to the second semiconductor layer of the second light emitting unit, wherein the first electrode connects the first extension electrode and the second extension electrode (Fig. 3B). 
Reclaim 18, Chen discloses that the plurality of light emitting units comprises a third light emitting unit and a forth light emitting unit, wherein the first light emitting unit and the second light emitting unit are adjacent to the first edge, and the third light emitting unit and the forth light emitting unit are adjacent to the second edge, and wherein the light emitting device comprises a second current blocking patterned structure formed on the second edge and covers the periphery region partially in the top view of the light emitting device (Fig. 3B).
Reclaim 19, Chen discloses that a second electrode formed on the second current blocking patterned structure (Fig. 3B). 
Reclaim 20, Chen discloses that the first light emitting unit comprises a first semiconductor layer, an active layer, a second semiconductor layer sequentially stacked on the top surface of the substrate, and wherein the first semiconductor layer comprises a side wall, the first current blocking patterned structure covers the side wall of the first semiconductor layer (Fig. 3B). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5 & 9-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 20170069682) in view of Kim et al. (US 7,732,825).
Reclaim 5, Chen disclose that a conductive layer formed between the first current blocking patterned structure and the second extension electrode (Fig. 3B).
Chen fails to teach that the conductive layer is a transparent conductive layer.
However, Kim suggests that the conductive layer is a transparent conductive layer 22. (Fig. 2).
Therefore, it would have been obvious to one of ordinary skill in the art before effective filing date of applicant(s) claimed invention was made to provide Chen with the conductive layer is a transparent conductive layer as taught by Kim in order to enhance emission of LED device by emitting direction of LED device and also, the claim would have been obvious because the substitution of one know element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention.	
Regarding claim 9, Chen & Kim disclose that a light emitting device, comprising:
a substrate 30 comprising a first edge and a second edge opposite to the first edge;
a semiconductor stack 321, 322, 323 formed on the substrate 30;
a first current blocking patterned structure and a second current blocking patterned structure formed on the semiconductor stack and separated from each other (Fig. 3B, left as a first current blocking pattern and right of U1 ); and 
an electrode 341 & 381 formed on the semiconductor stack and the first current blocking patterned structure (Fig. 3B);
wherein the first current blocking patterned structure is flush with the first edge 30, and the second current blocking patterned structure is flush with the second edge (Chen in view of Kim suggest that Right portion of device flush with the edge of the substrate).
Reclaim 10, Chen & Kim disclose that each of the first edge and the second edge comprises a side wall, wherein each of the first current blocking patterned structure and the second current blocking patterned structure comprises a side wall, and wherein in a cross-sectional view of the light emitting device, the side wall of the first edge and the side wall of the first current blocking patterned structure are connected, and the side wall of the second edge and the side wall of the second current blocking patterned structure are connected edge (Chen in view of Kim)
Reclaim 11, Chen & Kim disclose that the substrate comprises a top surface, wherein the top surface comprises a periphery region surrounding the semiconductor stack in a top view of the light emitting device, and wherein the first current blocking patterned structure and the second current blocking patterned structure are formed on the periphery region (Chen in view of Kim).
Reclaim 12, Chen & Kim disclose that a trench on the substrate, wherein the semiconductor stack comprises a plurality of light-emitting units formed on the substrate and separated from each other by the trench, wherein the first current blocking patterned structure and the second current blocking patterned structure are formed on the trench, wherein the plurality of light-emitting units comprises a first light emitting unit and a second light emitting unit, and wherein the electrode electrically connected the first light emitting unit and the second light emitting unit (Chen Fig. 3B).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SU C KIM whose telephone number is (571)272-5972. The examiner can normally be reached M-F 9:00 to 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SU C KIM/             Primary Examiner, Art Unit 2899